In a negligence *957action to recover damages for personal injury, etc., defendants appeal from (1) a judgment of the Supreme Court, Westchester County, dated February 1, 1968 and made upon a jury verdict (a) for the infant plaintiff which was reduced by plaintiffs’ stipulation from $40,000 to $20,000, executed pursuant to an order of said court dated January 25, 1968, and (b) for the plaintiff father in the amount of $5,000; and (2) said order, which (a) granted defendant’s motion for a new trial unless plaintiffs thus stipulated to reduce the infant’s verdict and (b) otherwise denied said motion. Judgment affirmed insofar as it is in favor of the infant plaintiff, with costs. Judgment reversed insofar as it is in favor of plaintiff Andrew Doyle, on the law and the facts; and, as to said plaintiff, action severed and new trial granted, solely on the issue of damages, with costs to abide the event, unless said plaintiff, within 30 days after entry of the order hereon, serve and file in the office of the trial court a written stipulation consenting to reduce the verdict in his favor of $2,500 and to the entry of an amended judgment accordingly, in which event the judgment as to him, as so reduced and amended, is affirmed. In our opinion, the award of the jury to plaintiff Andrew Doyle was excessive to the extent indicated. Appeal from order of January 25, 1968 dismissed, without costs. An order denying a motion for a new trial, made only on the trial minutes, is not appealable. In any event, the contentions urged with respect to the motion were considered on the appeal from the judgment. Defendants also appealed from an order of the same court, entered March 29, 1968 which denied their motion for a stay. They have failed to prosecute that appeal. On the court’s own motion, said appeal is dismissed, without costs. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Kleinfeld, JJ., concur.